Citation Nr: 0029887	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to September 
1996, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied, as not well grounded, 
the veteran's claim for service connection for right foot 
pain.  The veteran expressed timely disagreement with respect 
to this determination, and this appeal ensued.

In December 1998, the Board remanded this case to the RO for 
additional development, to include requesting and associating 
with the claims file all medical records pertaining to the 
veteran from the Moncrief Army Hospital and the Columbia, 
South Carolina, VA Medical Center since his discharge from 
active duty.  On remand, the RO continued the denial of the 
claim; hence, that issue has been returned to the Board for 
further appellate consideration.

Contentions advanced by the veteran and his accredited 
representative are to the effect that he is entitled to 
service connection for a left foot disorder.  As this issue 
is not in appellate status, it is referred to the RO for any 
action deemed appropriate.


REMAND

It is significant to note that outpatient treatments record 
dated from February 1997 to November 1999 from the Dorn 
Veterans' Hospital (also known as VA Medical Center in 
Columbia, South Carolina) were associated with the veteran's 
claims folder subsequent to the last Supplemental Statement 
of the Case (SSOC) in March 2000.  Although these VA 
outpatient treatment records include findings of right foot 
pathology, the claims file does not reflect that this 
additional evidence has been considered by the RO insofar as 
they relate to his claim for service connection for a right 
foot disorder.  Thus, a remand is warranted to have the RO 
cure this procedural defect.  See 38 C.F.R. § 19.31 (1999).  

The Board regrets that a second remand of this matter will 
further delay an appellate decision in this matter, but finds 
that such action is necessary to ensure that all due process 
requirements are met, and that the veteran is given every 
consideration with respect to his current appeal.

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

The RO should readjudicate the veteran's 
claim for entitlement to service 
connection for a right foot disorder in 
light of all of the evidence of record to 
include the newly submitted evidence.  If 
the action taken is adverse to the 
veteran, he and his designated 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond to that SSOC 
before the claim is returned to the 
Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


